Exhibit 10.1

 

Eagle Rock Energy G&P, LLC

 

Executive Change of Control Agreement Policy

 

July 27, 2010

 

This Executive Change of Control Agreement Policy reflects the terms and
procedures as approved at the July 27, 2010 meeting of the Compensation
Committee of the Board of Directors of Eagle Rock Energy G&P, LLC (the
“Company”).

 

1. Eligibility

 

Employees of the Company at the Vice President level and above will receive an
Executive Change of Control Agreement (“COC Agreement”) either upon hire or
promotion to an eligible position at the benefit level described in Section 2
below. However, no eligible individual will be entitled to the benefits
described in Section 2 below unless or until the individual timely executes a
COC Agreement in accordance with the procedures established by the Company.  The
COC Agreements constitute part of a “top-hat” plan intended to satisfy the
exemption set forth in Section 201(2) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).

 

2. Severance Benefits under COC Agreements

 

The COC Agreements contain a double trigger, meaning that severance benefits
only become payable if a “Change of Control” occurs and an executive experiences
a termination of employment either without “Cause” or for “Good Reason” during
the “Protection Period” (which is the six month period preceding a “Change of
Control” and the two year period following a “Change of Control”). The severance
benefits potentially payable under the COC Agreements contain five components:

 

·                  Accrued but unpaid salary, earned but unpaid performance
bonus for the prior fiscal year, reimbursement of expenses, and employee
benefits in accordance with their terms;

·                  A pro-rata performance bonus for the calendar year of
termination;

·                  A lump sum amount equal to the sum of the executive’s base
salary plus the executive’s target performance bonus, multiplied by the
applicable multiplier (see chart below);

·                  Continuation of medical and dental benefits for a specified
number of months (see chart below); and

·                  Reimbursement of outplacement services up to $30,000.

 

Payment of benefits under the COC Agreements is conditioned on the execution and
nonrevocation by an executive of a release agreement.

 

The applicable multiplier and number of years that medical and dental benefits
will be continued will be determined based on the executive’s classification in
accordance with the following chart:

 

--------------------------------------------------------------------------------


 

 

 

Lump Sum Multiplier

 

Number of Months of
Benefit Continuation

Chief Executive Officer

 

3.0

 

36 months

Senior Vice Presidents

 

2.5

 

30 months

Vice Presidents

 

1.5

 

18 months

 

An executive who is demoted will retain the multiplier and benefit continuation
period originally assigned pursuant to the chart above.

 

3. Term of COC Agreements

 

The initial term of each COC Agreement ends on the earlier of (a) the fifth
anniversary of the effective date of the COC Agreement, or (b) the occurrence of
a “Change of Control.”  If a “Change of Control” has not occurred prior to the
fifth anniversary of the effective date, then on the fifth anniversary of the
effective date, the term of the COC Agreements will be automatically extended
for one additional year periods, unless the Company gives notice to each
executive 60 days prior to an automatic extension date. The occurrence of a
“Change of Control” will extend the term of the COC Agreements through the end
of the applicable “Protection Period.”

 

--------------------------------------------------------------------------------